EXHIBIT 10.4
 
THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER THEREOF IN THE EVENT OF A PARTIAL
REDEMPTION OR A SURRENDER OF NOTES (AS DEFINED BELOW) OR ACCRETION OF PRINCIPAL
(AS DEFINED BELOW).  AS A RESULT, THE OUTSTANDING PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE MAY BE LESS THAN OR MORE THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.




5% SENIOR SECURED NOTE DUE MARCH 3, 2016


OF


ANTS SOFTWARE INC.




Issuance Date:  March 3, 2011
Original Principal Amount: $2,100,000
Note Register Number:  2016-1


This Note (“Note”) is one of a duly authorized issue of notes of ANTS SOFTWARE
INC., a corporation duly organized and existing under the laws of the State of
Delaware (the “Company”), designated as the Company's 5% Senior Secured Notes
Due March 3, 2016 (“Maturity Date”) in an aggregate original principal amount
(when taken together with the original principal amounts of all other Notes) of
Eight Million Four Hundred Thousand Dollars ($8,400,000), which may be increased
pursuant to the terms thereof (the “Notes”).
 
For Value Received, the Company hereby promises to pay to the order of SAMC LLC
or its registered assigns or successors-in-interest (“Holder”) the principal sum
of Two Million, One Hundred Thousand Dollars (U.S. $2,100,000) (the “Original
Principal Amount”) together with any Principal Accretion (as defined below)
(together, the “Principal Amount”) and all accrued but unpaid interest thereon
on the Maturity Date or such earlier date upon acceleration or redemption in
accordance with the terms hereof, to the extent such Principal Amount and
interest has not been repaid or reduced pursuant to a Surrender of Notes (as
defined below), in accordance with the terms hereof.  Interest on the unpaid
Principal Amount shall accrue at the rate of 5% per annum from the original date
of issuance, March 3, 2011 (the “Issuance Date”), until the same becomes due and
payable on the Maturity Date, on any Interest Payment Date (as defined below),
or such earlier date upon acceleration or redemption in accordance with the
terms hereof. Notwithstanding anything contained herein, this Note shall bear
interest on the due and unpaid Principal Amount (as defined below) from and
after the occurrence and during the continuance of an Event of Default pursuant
to Section 5(a) at the rate (the “Default Rate”) equal to the lower of eighteen
(18%) per annum or the highest rate permitted by law.  Accrued interest on this
Note shall be paid in cash monthly, on the first day of each calendar month
(each such payment date, an “Interest Payment Date”).  Interest on this Note
shall accrue daily and shall be computed on the basis of a 360-day year, 30-day
months and actual days elapsed.  Unless otherwise agreed or required by
applicable law, payments will be applied first to any unpaid collection costs
and fees, then to unpaid interest and any remaining amount to principal.
 
 
 

--------------------------------------------------------------------------------

 
 
All payments of principal and interest on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note.  This Note may not be
prepaid in whole or in part except as otherwise provided herein.  Whenever any
amount expressed to be due by the terms of this Note is due on any day which is
not a Business Day (as defined below), the same shall instead be due on the next
succeeding day which is a Business Day.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Note Purchase Agreement dated on or about the Issuance Date
pursuant to which the Notes were originally issued (the “Note Purchase
Agreement”). For purposes hereof the following terms shall have the meanings
ascribed to them below:
 
“Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian, receiver or the like for it or any substantial part of its
property that is not discharged or stayed within 60 days; (e) the Company or any
subsidiary makes a general assignment for the benefit of creditors; (f) the
Company or any subsidiary fails to pay, or states that it is unable to pay or is
unable to pay, its debts generally as they become due; (g) the Company or any
subsidiary calls a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or (h) the Company or any
subsidiary, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
“Common Shares” means the shares of Common Stock, par value $0.0001 per share,
of the Company.


"Eligible Market" means the Principal Market, The NASDAQ Global Select Market,
The NASDAQ Global Market, The NASDAQ Capital Market, The New York Stock
Exchange, Inc., or The NYSE Amex.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


 
2

--------------------------------------------------------------------------------

 
 
“Exercise Conditions” means that (i) a registration statement is effective and
available for resale of the Common Shares of the Company issuable upon exercise
of the Series B Warrant not later than six months after the Issuance Date and
neither such registration statement nor the prospectus included therein contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, (ii) the Company is in
compliance with all of its covenants, agreements and other obligations under
this Note, the Transaction Documents, the Series B Warrants, the Warrant
Purchase Agreement and any agreements or instruments delivered by the Company
pursuant to such Warrant Purchase Agreement and (iii) the Company has complied
with its obligations under Section 3.2 of the Note Purchase Agreement.
 
"Fundamental Transaction" means that (A) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, if the holders of the Voting Stock of the Company (not including any
shares of Voting Stock of the Company held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
consolidation or merger) immediately prior to such consolidation or merger shall
hold or have the right to direct the voting of less than 50% of the Voting Stock
of the Company or such voting securities of such other surviving Person
immediately following such transaction, (ii) sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the properties or assets of the
Company to another Person, (iii) allow another Person to make a purchase, tender
or exchange offer that is accepted by the holders of more than the 50% of the
outstanding shares of Voting Stock of the Company (not including any shares of
Voting Stock of the Company held by the Person or Persons making or party to, or
associated or affiliated with the Persons making or party to, such purchase,
tender or exchange offer), (iv) consummate a securities purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than the 50% of the outstanding shares of Voting
Stock of the Company (not including any shares of Voting Stock of the Company
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such securities purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Shares or (B) any "person" or "group" (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Shares.  Notwithstanding the
foregoing, solely for the purpose of the foregoing calculations, any director,
officer or employee of the Company, acting solely in its capacity as a director,
officer or employee of the Company, shall not be deemed to be making or party
to, or associated or affiliated with the Persons making or party to, such
consolidation or merger.
 
"Parent Entity" of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common shares or common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.
 
 
3

--------------------------------------------------------------------------------

 
 
"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
"Principal Market" means The OTC Bulletin Board.
 
"Required Holders" means the holders of Notes representing at 66 2/3% of the
aggregate principal amount of the Notes then outstanding.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Series B Warrants” means the Series B Warrants of the Company issued pursuant
to the Warrant Purchase Agreement.
 
"Successor Entity" means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person's Parent Entity.
 
“Transaction Documents” shall mean the Note Purchase Agreement, this Note, the
Escrow Agreement, the Security Agreement, the Guaranty, the Warrant Purchase
Agreement, the Series B Warrants and the Registration Rights Agreement (as
defined in the Warrant Purchase Agreement).
 
“Triggering Event” means (i) the closing sale price per share of the Common
Shares on the Principal Market is less than $0.15 per share (appropriately
adjusted for any stock split, stock dividend, stock combination, stock buy-back
or other similar transaction) on any Business Day; (ii) the suspension or
cessation from trading or failure of the shares of Common Stock to be designated
for quotation on the Principal Market for a period of three (3) consecutive
Business Days or for more than an aggregate of ten (10) Business Days in any
365-day period; (iii) any third party commences any material action, suit or
proceeding or otherwise asserts any material claims against the Holder or the
Company arising directly or indirectly out of (x) this Note, the Transactions
Documents, the Series B Warrants, the Warrant Purchase Agreement or any of the
transactions contemplated thereby, (y) the Holder’s status as an owner of this
Note, or the Series B Warrant, or (z) the actual, alleged or deemed control or
ability to influence the Company or any Subsidiary; (iv) the occurrence or
continuance of an Event of Default (whether or not the Holder accelerates
repayment of this Note pursuant to Section 5); (v) a registration statement
covering the resale of the Common Shares issuable upon exercise of the Series B
Warrant has not been declared effective by the SEC by the date that is six
months after the Issuance Date (“Registration Deadline”); (vi) following the
Registration Deadline, such registration ceases to be effective or is otherwise
unavailable for the resale of the Common Shares issuable upon exercise of the
Series B Warrants for more than fifteen (15) consecutive days or for more than
an aggregate of thirty days (30) days in any 365-day period; or (vii) the
occurrence of any Dilutive Issuance (as defined in the Series B Warrant) that
results in an adjustment to the number of Common Shares issuable upon exercise
of the Series B Warrant of 5,000,000 Common Shares or more.
 
 
4

--------------------------------------------------------------------------------

 
 
"Voting Stock" of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).
 
“Warrant Purchase Agreement” means that certain Warrant Purchase Agreement,
dated March 3, 2011, by and among the Company and the investors signatory
thereto.
 
The following terms and conditions shall apply to this Note:
 
Section 1. Guaranty and Security Interest.  This Note shall be guaranteed by
Inventa Technologies, Inc. and each of the Company’s other Subsidiaries pursuant
to the Guaranty.  This Note and the Company’s obligations hereunder are secured
to the extent of and as set forth in the Security Agreement.
 
Section 2. Fundamental Transactions.  The Company shall not enter into or be
party to a Fundamental Transaction unless (i) the Successor Entity, if a Person
other than the Company (with the Company being deemed to automatically so
assume), assumes in writing all of the obligations of the Company under this
Note, the other Transaction Documents, the Series B Warrants and the Warrant
Purchase Agreement in accordance with the provisions of this Section 2 pursuant
to written agreements in form and substance reasonably satisfactory to the
Required Holders and approved by the Required Holders prior to such Fundamental
Transaction (which approval shall not be unreasonably withheld), including
agreements to deliver to each holder of the Notes in exchange for its Note a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to the Notes and securities of the Successor
Entity evidenced by written instruments substantially similar in form and
substance to the Series B Warrants.  Upon the occurrence of any Fundamental
Transaction, the Successor Entity, if a Person other than the Company (with the
Company being deemed to automatically so succeed), shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note referring to the "Company" shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this Note
with the same effect as if such Successor Entity had been named as the Company
herein.  In addition to and not in substitution for any other rights hereunder,
the Holder shall have the right, at its option, to require the Company or its
successor to redeem this Note in cash at 120% of the Principal Amount (including
accrued but unpaid interest).  The Holder may exercise its rights by sending
notice to the Company within ten (10) Business Days following the receipt of the
notice of the Fundamental Transaction from the Company.  If Holder does not
notify the Company of its election within such ten (10) Business Days, the
Holder shall be deemed to have waived its rights under the immediately preceding
sentence.  If the Holder elects to cause the redemption of the Note hereunder,
then the Company or the Successor Entity shall promptly, but in no event more
than ten (10) Business Days after such election, pay the redemption price to the
Holder.  The provisions of this Section shall apply similarly and equally to
successive Fundamental Transactions and Corporate Events.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3. Series B Warrants.
 
(a) To the extent that the Holder of this Note exercises Series B Warrants to
receive Common Shares, the Holder may pursuant to the respective terms thereof
surrender all or a portion of the Principal Amount of this Note to satisfy the
exercise price therefor (a “Surrender of Notes”).  In addition, in connection
with any In-Kind Make Whole (as defined in the Series B Warrants), the
applicable Make Whole Amount shall be added to the outstanding Principal Amount
of this Note (a “Principal Accretion”).  The Holder shall not be required to
physically surrender this Note upon any Surrender of Notes or Principal
Accretion. In lieu of physical surrender of this Note, the Holder shall
accurately (i) adjust the grid schedule attached hereto as Schedule 1 to reflect
any such Surrender of Notes and/or Principal Accretion or (ii) maintain such
other accurate records of the outstanding Principal Amount of this Note
satisfactory to the Holder, and promptly provide such adjusted grid schedule or
other records to the Company.  The records of the Holder shall be conclusive,
final and binding on the Company absent manifest error.
 
Section 4. Holder Put Right.  At any time on or after the earlier of (i) the
second anniversary of the Issuance Date and (ii) the occurrence or continuance
of a Triggering Event, the Holder shall have the right (“Put Right”) exercisable
by delivering a written notice to the Company (a “Put Notice”) to cause the
Company to redeem, in cash, all or any part of the remaining Principal Amount
and all accrued but unpaid interest thereon (the “Put Amount”), with such amount
to be paid to the Holder by wire transfer of immediately available funds within
three (3) Business Days after the date of the Put Notice.  Notwithstanding the
foregoing, solely in connection with the Holder’s exercise of its Put Right
pursuant to clause (i) of the first sentence of this Section 4, if on the date
of the Put Notice the Holder has not exercised the Series B Warrant for cash or
by Surrender of Notes for an aggregate number of Common Shares having an
aggregate exercise price of at least $350,000, and provided that the Exercise
Conditions were satisfied at all times during the period commencing on the
Issuance Date and ending on the date of the Put Notice, then the Holder may
exercise its Put Right but only with respect to a portion of the outstanding
Principal Amount that excludes an amount equal to the difference between (x)
$350,000 and (y) the aggregate exercise price for the Common Shares received
upon exercise of the Series B Warrant for cash or by Surrender of Notes during
such period.  For example, if the Holder delivers a Put Notice to the Company on
March 1, 2015, for the entire outstanding Principal Amount of this Note, then,
assuming that (A) the outstanding Principal Amount of this Note is $1,975,000,
(B) the aggregate exercise price for the Common Shares received upon exercise by
the Holder of the Series B Warrant by Surrender of Notes from the Issuance Date
through the Date of the Put Notice is $125,000, (C) the Exercise Conditions were
continuously satisfied during the period from the Issuance Date through and
including March 1, 2015 and (D) the balance of the Holder’s pro rata interest in
the Escrow Account (as defined in the Escrow Agreement) is $1,562,500, the
Holder may only exercise its Put Right with respect to $1,750,000 ($1,750,000 =
$1,975,000 – ($350,000 - $125,000)).  For purposes of this example, the Holder
will receive a disbursement of $1,562,500 in cash from the Escrow Account and
the Company will pay to the Holder an amount in cash equal to $187,500.
 
Section 5. Defaults and Remedies.
 
(a) Events of Default.  An “Event of Default” is:  (i) the suspension or
cessation from trading or failure of the Common Shares to be designated for
quotation on an Eligible Market for a period of three (3) consecutive Business
Days or for more than an aggregate of ten (10) Business Days in any 365-day
period; (ii) in the case of a default in payment of the principal amount or
accrued but unpaid interest thereon continuing for at least five (5) days of any
of the Notes on or after the date such payment is due which default continues
for five (5) Business Days after notice thereof; (iii) a default in the timely
issuance of Common Shares upon the exercise of the Series B Warrants (“Warrant
Shares”) in accordance with the respective terms thereof, which default
continues for five (5) Business Days after the Company has received written
notice informing the Company that it has failed to issue shares or deliver such
Warrant Shares within the fifth day following the delivery of the Exercise
Delivery Documents (as defined in the Series B Warrant) to the Company by the
Holder; (iv) failure by the Company for ten (10) days after written notice has
been received by the Company to comply with any other material provision of any
of the Notes, any other Transaction Document, the Series B Warrants, the Warrant
Purchase Agreement or any other agreement or instrument delivered by the Company
pursuant to the Warrant Purchase Agreement; (v) a material breach by the Company
of its representations or warranties in the Note Purchase Agreement or the
Warrant Purchase Agreement; (vi) any default after any cure period under, or
acceleration prior to maturity of, any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by the Company or any of its Subsidiaries for in
excess of $100,000 or for money borrowed the repayment of which is guaranteed by
the Company or any of its Subsidiaries for in excess of $100,000, whether such
indebtedness or guarantee now exists or shall be created hereafter; (vii) any
Person alleges, claims or asserts that a default, or any event that may give
rise to a right of acceleration prior to maturity, has occurred under any
mortgage, indenture or instrument under which there may be issued or by which
there may be secured or evidenced any indebtedness for money borrowed by the
Company or any of its Subsidiaries for in excess of $100,000 or for money
borrowed the repayment of which is guaranteed by the Company or any of its
Subsidiaries for in excess of $100,000, whether such indebtedness or guarantee
now exists or shall be created hereafter, (viii) a final judgment or judgments
for the payment of money aggregating in excess of $100,000 are entered against
the Company or any of its Subsidiaries and which judgments are not, within 60
days after the entry hereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or (ix) if the
Company or any of its Subsidiaries is subject to any Bankruptcy Event.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Remedies.  If an Event of Default occurs and is continuing with respect to
any of the Notes, the Holder may declare all of the then outstanding Principal
Amount of this Note and all other Notes held by the Holder, including any
interest due thereon, to be due and payable immediately, except that in the case
of an Event of Default arising from events described in clauses (vii), (viii)
and (ix) of Section 4(a), this Note shall become due and payable without further
action or notice.  In the event of such acceleration, the amount due and owing
to the Holder shall be 120% of the outstanding Principal Amount of the Notes
held by the Holder (plus all accrued and unpaid interest, if any). The Company
shall pay interest on such amount in cash at the Default Rate to the Holder if
such amount is not paid within seven (7) days of Holder’s request. The remedies
under this Note shall be cumulative.
 
Section 6.   General.
 
(a) Payment of Expenses.  Each party agrees to pay all of its own reasonable
charges and expenses, including attorneys' fees and expenses, which may be
incurred by such party in connection with any litigation concerning this Note or
its asserted breach.
 
(b) Savings Clause.  In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.  In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law.  If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
Principal Amount.  If the interest actually collected hereunder is still in
excess of the applicable maximum rate, the interest rate shall be reduced so as
not to exceed the maximum allowable under law.
 
 
7

--------------------------------------------------------------------------------

 
 
(c) Amendment.  The Notes may not be amended or modified other than by a written
instrument signed by the Required Holders; provided, however, no amendment or
modification of the Principal Amount, the stated rate of interest, Maturity
Date, Put Right or Section 3 hereof shall be effective without the consent of
the Holder.
 
(d) Assignment, Etc.  Subject to limitations imposed by securities laws and the
representations made by the Holder in the Note Purchase Agreement, the Holder
may assign or transfer this Note to any transferee without the consent of the
Company.  The Holder shall notify the Company of any such assignment or transfer
promptly. Notwithstanding the foregoing, the Holder may not assign this Note
unless together therewith it assigns a portion of the Series B Warrant
exercisable for a number of Common Shares having an aggregate exercise price
equal to the Principal Amount of this Note being assigned. This Note shall be
binding upon the Company and its successors and shall inure to the benefit of
the Holder and its successors and permitted assigns.
 
(e) No Waiver.  No failure on the part of the Holder to exercise, and no delay
in exercising any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power.  Each and every right, remedy or power hereby granted to
the Holder or allowed it by law the other Transaction Documents shall be
cumulative and not exclusive of any other, and may be exercised by the Holder
from time to time.
 
(f) Governing Law; Jurisdiction.
 
(i) Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles that would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
(ii) Jurisdiction.  The parties agree that venue for any dispute arising under
this Note will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts in New York County of the state of New York.  The Company
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
listed in the Note Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
in this Section 7(f) shall affect or limit any right to serve process in any
other manner permitted by law.  The Company agrees that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.
 
 
8

--------------------------------------------------------------------------------

 
 
(iii) NO JURY TRIAL.  THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY WAIVES ANY
AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.
 
(g) Replacement Notes.  This Note may be exchanged by Holder at any time and
from time to time for a Note or Notes with different denominations representing
an equal aggregate outstanding Principal Amount, as reasonably requested by
Holder, upon surrendering the same.  No service charge will be made for such
registration or exchange.  In the event that Holder notifies the Company that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for registration number and Principal
Amount, if different than the Original Principal Amount), shall be issued to the
Holder, provided that the Holder executes and delivers to the Company an
agreement reasonably satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with the Note.
 
(h) Entire Agreement.  This Note and the Transaction Documents and, to the
extent applicable, the Series B Warrants and the Warrant Purchase Agreement,
including the exhibits attached thereto, do and will constitute the full and
entire understanding and agreement between the Holder and the Company with
respect to the subject matter hereof and thereof.
 
[Signature Page Follows]
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.


 

  ANTS SOFTWARE INC.               By: /s/ Joseph Kozak   Name: Joseph Kozak  
Title:  CEO 

 
 

 
 
10

--------------------------------------------------------------------------------

 


Schedule 1


Grid Schedule


Date of Surrender of
Notes
 
Principal Amount
Surrendered
 
Principal Accretion
(if any)
 
Principal Amount1
 
                                                                               
                       



 
 
 
 
____________________________
 
1 Principal Amount after giving effect to the Surrender of Notes and any
Principal Accretion.